DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (US 2015/0260836).

Claim 12: Hayakawa discloses A MIMO radar sensor for a motor vehicle (para 0002, para 0047, 0048, 0051 angle estimation, para 0091-0094 data processing), comprising:

multiple receiving antennas that are situated offset to one another in a first of the two directions (fig 3 elements 51), and 
multiple transmitting antennas (fig 3 elements 40a-40d)
a control and evaluation unit for activating the transmitting antennas and for evaluating signals of the receiving antennas (para 0047, 0048, 0051 angle estimation, para 0056, 0057 transmitter switching, para 0091-0094 data processing), wherein:
at least three antennas in the antenna array are selectively activatable transmitting antennas that are offset to one another in the first direction and in the second direction (fig 3 elements 40a-40d, para 0056, 0057 transmitter switching), and
the control and evaluation unit performs a two-dimensional angle estimation in the first direction and in the second direction using the signals received when the transmitting antennas are activated differently (para 0047, 0048, 0051 angle estimation, para 0056, 0057 transmitter switching, para 0091-0094 data processing)

Claim 13: Hayakawa discloses the receiving antennas include at least four receiving antennas, and the at least four receiving antennas are situated at uniform distances on a straight line extending in the first direction (fig 3 elements 51)

Claim 15: Hayakawa discloses at least two of the transmitting antennas exhibit an offset to one another in the first direction that is smaller than an offset between the two adjacent ones of the receiving antennas (fig 3 elements 40a-40d)

Claim 16: Hayakawa discloses the antenna array includes at least two pairs of transmitting antennas that are at different distances to one another from pair to pair in the first direction and are at a same height in the second direction (fig 3 elements 40a-40d)

Claim 17: Hayakawa discloses the antenna array includes multiple pairs of the transmitting antennas that are offset from one another in the second direction and in which the two antennas in all the pairs are at a same distance from one another in the first direction (fig 3 elements 40a-40d)

Claim 18: Hayakawa discloses the antenna array includes at least two groups of the receiving antennas that have a same position in the first direction and are offset from one another in the second direction (fig 3 elements 51)

Claim 19: Hayakawa discloses the antenna array includes at least four of the transmitting antennas that are offset from one another in the second direction, and in which the control and evaluation unit carries out a multiple target angle evaluation in the second direction (fig 3 elements 40a-40d, first and second directions in x, y coordinate, 

Claim 20: Hayakawa discloses at least one of the transmitting antennas and the receiving antennas are group antennas (fig 3 elements 40a-40d, first and second directions in x, y coordinate)
 
Claim 21: Hayakawa discloses at least two of the transmitting antennas are offset from one another in the first direction and overlap one another in the second direction (fig 3 elements 40a-40d, first and second directions in x,y coordinate)

Claim 22: Hayakawa discloses at least two of the transmitting antennas are offset from one another in the second direction and overlap one another in the first direction (fig 3 elements 40a-40d, first and second directions in x, y coordinate)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 2015/0260836) as applied to claim 12 above, and further in view of Koerber (US 2014/0340253).

Claim 14: Hayakawa discloses the control and evaluation unit carries out an angle estimation in the first direction according to a MIMO principle by activating different ones of the transmitting antennas (para 0047, 0048, 0051 angle estimation, para 0056, 0057 transmitter switching, para 0091-0094 data processing)
Hayakawa does not discloses a distance between two adjacent receiving antennas each is greater than λ2, λ is a wavelength of the radar waves.
Koerber discloses a vehicular radar for angle estimation according to the MIMO principle (para 0002, 0007, 0008) in which a distance between two adjacent receiving antennas each is greater than λ2, λ is a wavelength of the radar waves (para 0027-0029 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648